           Case 1:20-cv-07102-LLS Document 3 Filed 09/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLENE Y. LATHAM; DAVID G. LATHAM;
 TRACEY Y. LATHAM; JOHN DOE (1-10);
 JANE DOE (1-5),

                              Plaintiffs,                           20-CV-7102 (LLS)

                       -against-                                ORDER OF DISMISSAL

 THE 1953 TRUST, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Charlene Y. Latham, a Texas resident, filed this pro se complaint alleging that

the defendants conspired to violate her rights. Although the complaint lists other individuals as

plaintiffs, only Latham signed the complaint or submitted a request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). The Court grants Latham leave to proceed

IFP in this matter, but dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:20-cv-07102-LLS Document 3 Filed 09/24/20 Page 2 of 5




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding

that “finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998) (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Charlene Y. Latham filed this complaint on her own behalf (“Plaintiff #1”) and

on behalf of her parents, David G. Latham and Tracey Y. Latham (“Plaintiffs #2 and #3,”

respectively), and their “other children and grandchildren” (“Plaintiffs John Doe 1-10” and

“Plaintiffs Jane Doe 1-5.”) (ECF 2 ¶ 7.) The 35 named defendants include the City of New York;

individuals such as Harvey Weinstein, Shawn Carter, Beyoncé Knowles, Kanye West, Robert

Kelly, Ghislaine Maxwell, and David Boies; and entities such as Miramax, the Walt Disney

Company, Def Jam Recordings, Universal Music Group, Sprint, Viacom, Sony, and “the 1953

Trust,” which is the estate of Jeffrey Epstein. Plaintiff alleges that Epstein “initiated” the events

giving rise to this complaint.

        Plaintiff accuses the named defendants, and hundreds of unidentified defendants, of

“establish[ing] a lucrative, but sociopathic, criminal enterprise,” and “engag[ing] in decades of

human trafficking, sexual assaults, and various abuses including financial and economic

exploitation, drugging for abduction, and taking Plaintiff(s) #1 and Plaintiffs John and Jane Doe

(1 – 10) hostage.” (Id. ¶ 5.) She also alleges that the defendants engaged in “sexual harassment,
                                                   2
           Case 1:20-cv-07102-LLS Document 3 Filed 09/24/20 Page 3 of 5




extortion, physical torture, and revenge targeting” her mother “for her refusal to sell her”

children to them. She further alleges that the defendants “drugg[ed] the children” for “sex

trafficking, hostage taking, and related abuse but also began exploiting the Plaintiffs for thefts of

trade secrets, intellectual property and tortious interference in the Plaintiff’s career and economic

opportunities.” (Id. ¶ 7.)

        The complaint continues:

        Plaintiff #3 [Plaintiff’s mother] agreed to an out of court multi-million dollar
        monetary settlement in the late 1980s/early 1990s to avoid a public criminal and
        civil prosecution for Epstein’s sexual abuse of several of the Plaintiffs 2 & 3s
        children; Plaintiffs 2 & 3 share 6 children together (3 sons, 3 daughters, and
        approximately 14 grandchildren.

        After misappropriating Leslie Wexner’s money to pay the settlement, Jeffrey
        Epstein devised a scheme of revenge and recovery of the money by targeting the
        Plaintiffs for drugging and trafficking the children for continued abuse at his
        various orgies around the world where he was paid large sums of money by
        “elite” attendees of the salacious events and then used the money from abusing
        the Plaintiffs to repay his debt to Wexner.

        The decades of abuse and sexual assaults were equally to the benefit,
        entertainment and economic enrichment of the Corporations as well as facilitated,
        in whatever capacities, by the Corporations/their managers and personnel as by
        any Person named as defendant.

(Id. ¶¶ 9-11.)

        Plaintiff seeks $500 million in damages and an order restraining the defendants from

engaging in the described conduct. (Id. ¶¶ 49-51.)

                                           DISCUSSION

A.      Charlene Y. Latham

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.



                                                  3
           Case 1:20-cv-07102-LLS Document 3 Filed 09/24/20 Page 4 of 5




       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant her f leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

B.     Plaintiff’s claims on behalf of others

       The statutory provision governing appearances in federal court, 28 U.S.C. § 1654, allows

two types of representation: “that by an attorney admitted to the practice of law by a

governmental regulatory body, and that by a person representing himself.” Eagle Assocs. v. Bank

of Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991). Generally, a person who is not an attorney may

not represent anyone other than him or herself in federal court. See U.S. ex rel. Mergent Servs. v.

Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is not licensed as an attorney may

not appear on another person’s behalf in the other’s cause.” (internal quotation marks and citation

omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to

appear for one’s self, a person may not appear on another person’s behalf in the other’s cause.”).

       Even if the complaint set forth meritorious claims, Plaintiff does not appear to be an

attorney, and thus she cannot assert claims on behalf of others in this Court. 1


       1
         To proceed with a civil action, a litigant must either pay $400.00 in fees or, to request
authorization to proceed without prepayment of fees, submit a signed IFP application. See 28
U.S.C. §§ 1914. Also, Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very
pleading, written motion, and other paper must be signed by at least one attorney of record in the
attorney’s name – or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a);
see Local Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did
in John Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532
U.S. 757, 764 (2001). Because Plaintiff’s family members did not sign the complaint or submit
IFP applications, it is not clear that they intended to participate in this lawsuit.

                                                  4
            Case 1:20-cv-07102-LLS Document 3 Filed 09/24/20 Page 5 of 5




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff Charlene Y. Latham

and note service on the docket.

         The complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

SO ORDERED.

Dated:     September 18, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                  5
